United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, LANSING
PROCESSING & DISTRIBUTION CENTER,
Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Shelley Coe, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0234
Issued: January 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 9, 2019 appellant, through counsel, filed a timely appeal from an October 9,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include consequential left knee and back conditions causally
related to his accepted May 11, 2011 employment injury.
FACTUAL HISTORY
On May 20, 2011 appellant, then a 53-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on May 11, 2011 he injured his right knee while pulling
an all-purpose container in the performance of duty. He stopped work on May 18, 2011. OWCP
accepted the claim for right knee meniscus tear and authorized right knee arthroscopic surgeries
which occurred on July 1, 2011 and May 11, 2012.3 Appellant returned to full-duty work on a
part-time basis on September 30, 2011 before stopping work on October 17, 2011. He retired from
the employing establishment effective January 31, 2013.
Dr. Michael D. Austin, an osteopath Board-certified in orthopedic surgery, performed an
arthroscopic procedure to appellant’s left knee on March 8, 2002 for a tear of the medial meniscus
of the left knee and degenerative arthritis.
In a report dated May 23, 2011, Dr. Austin noted appellant’s history of right knee injury;
however, he also noted that appellant was seen again for another injection to his left knee, which
bothered him more during the last winter than it had in previous winters. He noted that x-rays of
appellant’s left knee showed degenerative changes medial joint space narrowing and some
spurring. In progress reports dated June 2 and 9, 2011, March 26 and April 16, 2012, and July 15
and 29, 2013, Dr. Austin noted that he had treated appellant’s left knee with Supartz injections.
In a report dated April 23, 2012, Dr. Austin noted that x-rays of appellant’s left knee
showed significant medial joint space narrowing, worse than on the right knee; however, on
clinical examination appellant’s left knee was significantly better than the right.
In a second opinion report dated January 16, 2013, Dr. Emmanuel Obianwu, a Boardcertified orthopedic surgeon, noted appellant’s history of right knee injury, and his prior medical
history of treatment of his left knee with Dr. Austin. He noted appellant’s physical examination
findings, and inter alia, a diagnosis of left knee degenerative arthritis. Dr. Obianwu concluded
that appellant’s bilateral knee osteoarthritis would preclude him from performing his regular fulltime employment duties.
On April 26, 2013 OWCP referred appellant to Dr. Mitchell Pollak, a Board-certified
orthopedic surgeon, to resolve the conflict in medical evidence as to whether appellant had
residuals of the accepted medical condition, and whether he remained disabled from work. In a
report dated May 14, 2013, Dr. Pollak noted appellant’s history of right knee injury. He reported
that on physical examination appellant’s standing alignment of both knees showed mild varus
deformity, both knees exhibited -10 degrees of full extension, and mild swelling was noted in both
3
By decision dated February 8, 2017, OWCP granted appellant a schedule award for 21 percent permanent
impairment of his right lower extremity.

2

knees, slightly more on the left than right. Dr. Pollak noted that appellant had been in a motor
vehicle accident in 1988 which resulted inter alia in a left knee injury. Appellant’s past medical
records were reviewed and Dr. Pollak noted that appellant’s x-rays dated May 28, 2011 and
April 22, 2012 showed progressive osteoarthritis of both knees. Dr. Pollak concluded that
appellant would not be able to return to his regular work duties due to advanced degenerative
arthritis of both knees. He also noted that appellant would require total arthroplasty of both knees,
due entirely to his underlying condition of degenerative arthritis.
In a January 22, 2015 report, Dr. Charles J. Taunt, Jr., an osteopathic physician Boardcertified in joint replacement and reconstruction, diagnosed degenerative bilateral knee
osteoarthritis. A physical examination revealed tenderness on palpation of both knees.
In a January 27, 2015 report, Dr. Raymond Hansen, a Board-certified internist, noted that
appellant seen for a preoperative visit for scheduled right total knee replacement surgery.
Diagnoses included multiple sites generalized osteoarthritis, post-traumatic stress disorder,
hypertension, and hyperlipidia. Past medical history included a history of left knee surgery.
On February 10, 2015 appellant underwent a total right knee replacement, which was not
authorized by OWCP.
In a March 23, 2015 report, Dr. Taunt provided examination findings and reviewed
diagnostic testing. He noted that appellant had a history left knee arthroscopic surgery. Dr. Taunt
diagnosed left knee osteoarthritis based on a review of a left knee x-ray interpretation. In a report
dated May 21, 2015, he noted histories of right knee replacement surgery and left knee
arthroscopic surgery. Dr. Taunt reviewed appellant’s physical examination findings and
diagnostic test results. He diagnosed left knee or lower leg localized degenerative arthritis.
In an April 18, 2016 report, Dr. Peter Metropoulos, Board-certified in occupational
medicine, noted appellant’s employment injury and medical histories. He noted that appellant’s
physical examination findings included decreased left knee flexion, mild gait alteration, crepitus
on palpation, varus deformity, and lumbar paraspinal muscle tenderness. Dr. Metropoulos
diagnosed chronic right knee pain following a May 11, 2011 employment injury, right knee
meniscal tear, right knee synovitis, right knee degenerative arthritis, right knee traumatic medical
radial meniscal tear, left knee medial meniscal tear, left knee degenerative arthritis, and left knee
traumatic medial meniscal tear. Regarding appellant’s left knee, he explained that appellant had
sustained a left knee injury while golfing, which necessitated a meniscal tear repair.
Dr. Metropoulos further noted that appellant subsequently injured his left knee while moving
mailbags, which may have weighed in excess of 100 pounds, from a truck in 2011 or 2012. He
also noted that appellant had no history of significant low back injury, but appellant’s low back
and left knee pain was more likely than not related to postural changes and gait impairment due to
his right knee injury.
In letters dated October 5 and November 23, 2016, appellant, through counsel, requested
that the claim be expanded to include the consequential conditions of left knee osteoarthritis and
lumbar pain without radiculopathy, based on the report from Dr. Metropoulos.

3

On June 26, 2017 OWCP referred appellant, together with the medical record, a statement
of accepted facts (SOAF), and a list of questions, to Dr. Bala Prasad, a Board-certified orthopedic
surgeon, for a second opinion evaluation to determine whether appellant’s claim should be
expanded to include left knee and back conditions causally related to the accepted May 11, 2011
employment injury. The SOAF noted that OWCP had accepted torn right knee medial meniscus,
and authorized surgeries which occurred on July 1, 2011 and May 11, 2012. It noted that on
February 10, 2015 appellant underwent right total knee replacement surgery, which had not been
authorized and a 1988 motor vehicle accident resulted in cracked vertebrae, left rotator cuff tear,
and left knee arthroscopic surgery.
In a letter dated January 5, 2018, counsel informed OWCP that the copy of appellant’s file
through October 30, 2017 did not contain a copy of the second opinion evaluation performed by
Dr. Prasad on July 19, 2017. In a February 1, 2018 letter, OWCP advised counsel that Dr. Prasad’s
report had not been included with a copy of appellant’s file as OWCP had not received the report.
In a letter dated June 20, 2019, counsel asked that OWCP evaluate appellant’s request to
expand his claim based on the evidence of record, which included the Dr. Metropoulos’ report and
noted that OWCP had been unsuccessful in obtaining Dr. Prasad’s second opinon report.
On July 9, 2019 OWCP received Dr. Prasad’s second opinion report dated July 19, 2017.
Dr. Prasad noted that he was to evaluate appellant’s left knee and low back only. He further noted
that appellant had injured his left knee while playing golf in 2005, but eventually he had to undergo
a total knee replacement in 2015, following which his left knee was symptom free. Dr. Prasad
also noted that appellant had injured his left knee in 2011 or 2012 while emptying mailbags
weighing 100 pounds each, following which he underwent arthroscopic surgery in 2013, which
helped temporarily until he underwent total knee replacement in 2016. Regarding appellant’s back
condition, he indicated that appellant had informed him that he had experienced back complaints
since he was in high school. Dr. Prasad provided physical examination findings and concluded
that appellant had no objective findings for either the left knee or back other than the scar from his
total left knee arthroplasty. In response to OWCP’s questions, he found that appellant currently
had no objective findings supporting any left knee or back condition caused or aggravated by the
accepted May 11, 2011 employment injury.4
Dr. Metropoulos, in an August 12, 2019 report, reviewed Dr. Prasad’s July 9, 2017 report,
and opined that Dr. Prasad appeared confused and co-mingled the medical history of appellant’s
right and left knees. He discussed what he believed to be deficiencies and inaccuracies in
Dr. Prasad’s report including noting that appellant underwent total right knee arthroplasty in 2015
and that arthroscopic surgery for the left knee did not occur until 2016. In addition,
Dr. Metropoulos noted that Dr. Prasad had referenced surgery following an injury in 2011 or 2012,
but appellant’s prior left knee arthroscopy occurred in 2002. He also noted that nowhere in
Dr. Prasad’s report did he mention that he had reviewed appellant’s operative report or diagnostic
studies, regarding his left knee arthroplasty. Dr. Metropoulos also noted that appellant had
4

On August 12, 2019 counsel requested that Dr. Prasad’s report be excluded as she had not been notified of the
examination. He also raised arguments regarding the sufficiency of Dr. Prasad’s report as it was based on an incorrect
medical history and his report was vague and unresponsive to the issue of whether appellant’s left knee and back
conditions were causally related to the accepted employment injury.

4

bilateral knee weakness, but he then contradicted this opinion by noting no objective findings
related to appellant’s left knee.
On September 12, 2019 OWCP referred the medical evidence and SOAF to an OWCP
district medical adviser (DMA) for review, specifically to review the findings in the April 18, 2016
report by Dr. Metropolous. In an October 4, 2019 report, Dr. Nathan Hammel, a Board-certified
orthopedic surgeon serving as a DMA, disagreed with Dr. Metropolous that appellant’s left knee
and back pain had been caused or had been aggravated by the a transient gait abnormality due to
the accepted right knee condition. He opined that Dr. Metropolous had not provided a scientific
argument supporting his opinion that appellant’s left knee and back conditions were causally
related to the accepted employment injury.
By decision dated October 9, 2019, OWCP denied appellant’s request to expand the
acceptance of his claim to include consequential left knee and back conditions relying upon the
opinions of the DMA and Dr. Prasad.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
To establish causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence.6
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7 The weight of medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion.8
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The rules that come
into play are essentially based upon the concepts of direct and natural results and of the claimant’s
own conduct as an independent intervening cause. The basic rule is that, a subsequent injury,

5

S.H., Docket No. 19-1128 (issued December 2, 2019); M.M., Docket No. 19-0951 (issued October 24, 2019);
Jaja K. Asaramo, 55 ECAB 200 (2004).
6

T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
7

D.S., Docket No. 18-0353 (issued February 18, 2020); T.K., id.; I.J. 59 ECAB 408 (2008); Victor J. Woodhams,
41 ECAB 345 (1989).
8

See P.M., Docket No. 18-0287 (issued October 11, 2018).

5

whether an aggravation of the original injury or a new and distinct injury, is compensable if it is
the direct and natural result of a compensable primary injury.9
ANALYSIS
The Board finds that this case is not in posture for a decision.
On October 5 and November 23, 2016 counsel requested that the acceptance of appellant’s
claim be expanded to include left knee osteoarthritis and low back lumbar pain without
radiculopathy based on the April 18, 2016 report from Dr. Metropoulos. On June 26, 2017 OWCP
referred appellant for a second opinion examination with Dr. Prasad.10
OWCP specifically requested that Dr. Prasad provide an opinion on whether appellant’s
claim should be expanded to include consequential left knee and back conditions as causally
related to the accepted May 11, 2011 employment injury. Dr. Prasad completed a physical
examination and provided responses to a series of questions posed to him by OWCP. He found
that appellant had no objective findings supporting any left knee or back condition caused or
aggravated by the accepted May 11, 2011 employment injury. However, Dr. Prasad did not
specifically address whether appellant sustained left knee or back conditions, due to the accepted
employment injury.
On January 29, 2017 a DMA reviewed the SOAF and medical records. He noted his
disagreement with Dr. Metropoulos’ conclusions regarding consequential low back and left knee
conditions, but provided no medical rationale in support of his opinion.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter.11 While the claimant has the responsibility to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence. It has the
obligation to see that justice is done.12
Once OWCP undertakes development of the record, it must procure medical evidence that
will resolve the relevant issues in the case.13 Following its determination that additional medical
development was necessary to address whether appellant’s left knee and back conditions were
9

See V.K., Docket No. 19-0422 (issued June 10, 2020).

10

Counsel alleged in an August 12, 2019 letter to OWCP that Dr. Prasad’s July 19, 2019 report should be excluded
as she was not informed of the second opinion examination. The record reflects that Dr. Prasad examined appellant
on July 19, 2017 and counsel was apprised on this rescheduled examination on June 26, 2017. Counsel’s listed address
was her last known address in Walled Lake, MI. Absent evidence to the contrary, a letter properly addressed and
mailed in the ordinary course of business is presumed to have been received. This is called the mailbox rule. See
K.J., Docket No. 10-0414 (issued July 30, 2020). Counsel did not submit evidence of nondelivery such that the
presumption of receipt would be rebutted.
11

See F.K., Docket No. 19-1804 (issued April 27, 2020); B.W., Docket No. 19-0965 (issued December 3, 2019).

12

Id.

13

Id.

6

causally related to the accepted employment injury, it denied his request for expansion of the claim
based upon Dr. Prasad and the DMA’s reports. However, Dr. Prasad failed to address the primary
question posed by OWCP, whether appellant sustained consequential left knee and back conditions
causally related to the accepted employment injury. Furthermore, neither Dr. Prasad, nor the DMA
offered a rationalized medical explanation as to why appellant’s left knee and back conditions were
not caused or consequential to the accepted employment injury. Due to the deficiencies in
Dr. Prasad’s and the DMA’s reports, OWCP should have sought clarification or referred appellant
for a new second opinion evaluation. On remand, OWCP shall obtain a supplemental report from
Dr. Prasad or refer appellant, together with a SOAF and a list of specific questions, to a new second
opinion physician in the appropriate field of medicine to resolve the issue.14
The Board will remand the case to OWCP for further development of the claim, including
updating the SOAF, pursuant to its procedures to determine whether the claim should be expanded
to include additional conditions. Following this and any other such further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

T.S., Docket No. 18-1702 (issued October 4, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the October 9, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 8, 2021
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

